Citation Nr: 1222860	
Decision Date: 06/29/12    Archive Date: 07/10/12

DOCKET NO.  05-17 444A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an initial rating in excess of 70 percent for posttraumatic stress disorder (PTSD) with depressive disorder and dysthymia.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1965 to May 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) which reopened a previously denied claim for service connection for PTSD, granted service connection for PTSD, and assigned a 50 percent rating effective February 27, 2004.

In a January 2008 decision, the Board granted a 70 percent initial rating for PTSD.  The Veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court), which in April 2010 vacated the Board's decision and remanded the issue back to the Board for further proceedings.  The Board then remanded the issue to the RO in March 2011 for additional development.


FINDING OF FACT

In May 2012, prior to promulgation of a decision in the appeal, the Veteran indicated through written communication that he would like to withdraw his claim for an increased rating for service-connected PTSD.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal for the issue of entitlement to an increased rating for PTSD have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In this case, prior to the promulgation of a decision in the appeal, the Veteran's representative submitted a May 2012 letter indicating that the Veteran wished to withdrawn his claim for an increased rating for service-connected PTSD.  Therefore, there remain no allegations of errors of fact or law for appellate consideration as to the issue of an increased rating for PTSD.  Accordingly, the Board does not have jurisdiction to review the appeal for that issue, and it is dismissed.


ORDER

The appeal regarding the Veteran's claim for entitlement to an initial rating in excess of 70 percent for PTSD with depressive disorder and dysthymia is dismissed.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


